Bloodworth, J.
(After stating the foregoing facts.) It is proper for the judge to direct a verdict only where the evidence is without conflict, and that introduced, with all reasonable deductions and inferences therefrom, demands a particular verdict. Civil Code (1910), § 5926. Considering the conflicts in the evidence, as shown by the foregoing statements of facts, and other conflicts therein as shown by the record, a verdict for the defendant was not demanded. The case should have been submitted to the jury to determine whether or not the bank was negligent in permitting Vincent to enter the safe-deposit box of the plaintiff, and, if it was, whether or not the plaintiff suffered-any loss by reason of this negligence.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.